Case 19-12819-elf      Doc 64-3 Filed 03/25/20 Entered 03/25/20 15:38:48             Desc
                            Proposed Order Page 1 of 1



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                      :
                                             :
          Kim Tharesa Holt                   :      Case No.: 19-12819ELF
                                             :
                                             :
          Debtor                             :      Chapter 13




     ORDER GRANTING DEBTOR’S MOTION TO MODIFY PLAN AFTER
                       CONFIRMATION



          AND NOW, this ______ day of                                      , 2020 upon
 consideration of the Motion to Modify the Chapter 13 Plan after Confirmation it is hereby
 ORDERED and DECREED that the Chapter 13 Plan may be modified in accordance
 with the Debtor’s Motion;




          FURTHER ORDERED:



                                                     ________________________
                                                     Hon. Eric L. Frank
